Cause     NO.14-13-00767-CR




                                                                                                  FILED IN
                                                                                        14th COURT OF APPEALS
                                                                                              HOUSTON.TEXAS
                                                               IN    THE   FOURTEEN TH
Curtis       Ell    'White
                                                        §
Appellant,Pro se
                                                                                              OCT 15 2015
                                                        §
                                                               COOURT      OF   APPE
                                                                                        Christopher a. prine
                                                        §                                           clerk
vs
                                                               HOUSTON,TEXAS
                                                        §
The    State       of   Texas
Appellee                                                §




      APPELLANT         CURTIS     ELL   WHITE'S        MOTION       TO    EXTEND   TIME     TO    FILE

                          MOTION     FOR    EN   BANC        RECONSIDERATION




TO    THE    HONORABLE       JUDGE    OF    SAID    COURT:


     COMES     NOW,       Curtis      Ell     White,           T.D.C.J.-ID#301859',               Pro se     ,

Appellant in the above styled and referanced cause number .Appelis:

ant     White      asks    this    Honorable        Court       to    extend     the    time      to   allow

him     to     file       his     Motion for En Banc Reconsideration.                          Appellant

will respectfully show this Court': the following:


                                     1. Procedural History


     Appellant Curtis Ell White indicted and convicted of Aggravated

Robbery,29.03,             Penal      Code,        in        the 183rd District Court,Harris

County,      Texas- A jury           convicted           Appellant          White      and     sentenced

him to 25 years imprisonment. Appellant White unable to retain

Counsel for appellate purposes, the District Court appointed hirn

Juan M. Contreras/Jr to represent him on Direct Appeal. Counsel re

presented two (2) points of review. This Court affirmed appella.-
ant's conviction on august 20,2015.Appellant timely notified the




                                                        1.
of his intent to file a;                Motion for En Banc Resonsideration.App

ellant    filed   an    Extention        for    time    to   fiel   an   En   Banc      Reconsider


ation.


  This      motion is filed within the 10 - day deadline.Texas Rules

of Appellate Procedure 49.8.


                             B. Argument and Authorities

  The     Court     may     grant       an extention of time under Texas: Rules

of Appellate Procedure Rule,                   10.5(b)(1).

  The deadline         to   file   the Motion to extend time                  to    file a   Motion

for En Banc Reconsideration is October 22,2015.Appellant White re

quest an additional 30 days to file his Motion for En Banc Recons

ideration .Appellant White needs additional time to file the Motion

for En Banc Reconsideration,                   inlight of the fact that the unit

went on lock-down status on September 14,2015. The unit dis not :.

return to normal operations until October 5,2015.                                      Furthermore,

since     Texas     Department          of      Criminal       Justice        has discontinued

it's contract with West Publishing. :;• Texas Department of Criminal

Justice      then       began,     to     use Lexis Nexus. However, the unit has

had problems with the budget and                       obtaining toners to operate the
copier.Therefore, he has been unable to perfect                               his       Motion   for
En Banc Reconsideration,                with no caselaw available                  .



                                               PRAYER


  For     these     reasons,        Appellant           White asks this Court to grant

his     Motion    for extention of time to file his Motion for En Banc

Reconsideration until November 21,2015.




                                                 A.
                                            Curtis      Ell    White
                                            T.D.C.J.-ID#30i859
                                            Allen B.Polunsky Unit
                                            3872   FM    350    South
                                            Livingston,Texas 77351




                         CERTIFICATE   OF   SERVICE



     I, Curtis Ell White,T.D.C.J.-ID#301859,certify that the forego

ing Motion for extention of tiem to file a Motion for En Banc Re

consideration has been placed inthe Allen B.Polunsky Unit mailbox

on    October 09,2015,   postage prepaid, first class mail addressed

to the following address:




Fourteenth Court of Appeals
Christoper A.Prine,Clerk
301 Fannin ,Suite 245
Houston,Texas 77002




                                            Curtis      Ell Wl-iit*
                                            T.D.C.J.-1D#301859
Date:October    09,2015




Court of    Appeals
301    Fannin,Suite,245
Christoper Prine,Clerk
Houston,Texas    77002




Re:Curtis Ell Wnite vs.The State of Texas;Cause No.14-13-00767-CR
   Trial Court Case number 1372505




Dear   Clerk,




  Enclosed please find one (1) Original and one (1) copy of
Appellant Curtis Ell White's Motion for extention of time to
file a Motion for En Banc Reconsideration. Please file this
motion with the Court and bring it to the Court's attention.
  Finally, please find one Self Addressed Self Addressed Stamped
Envelope, please file stamp my copy and return it to me at your
earliest    convenience.




Thank you;:! for your time and kind assistance in this matter.



Thank you,


Curtis Ell White
3872 FM 350 South
Allen B.Polunsky Unit
T.D.C.J .-ID#301859
Livingston,Texas 77351
•w-

      rt-J, j-vj" ^   ,^yri   *   •*"       %   •/ -u-- k -      '




                                        3   ,   T *** "5* „




                                                          /•




                                                                          til

                                        «

                                                                     o,




                                                                     :0
                                                                                ^ Si



                                                                                  S